Exhibit 32 CERTIFICATION Pursuant to 18 United States Code § 1350 The undersigned hereby certifies that the Annual Report on Form 10-K for the fiscal year ended December 31, 2012 of Sensient Technologies Corporation (the “Company”) filed with the Securities and Exchange Commission on the date hereof fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Kenneth P. Manning Name: Kenneth P. Manning Title: Chairman and Chief Executive Officer Date: February 27, 2013 A signed original of this written statement required by Section 906 has been provided to Sensient Technologies Corporation and will be retained by Sensient Technologies Corporation and furnished to the Securities and Exchange Commission or its staff upon request. CERTIFICATION Pursuant to 18 United States Code § 1350 The undersigned hereby certifies that the Annual Report on Form 10-K for the fiscal year ended December 31, 2012 of Sensient Technologies Corporation (the “Company”) filed with the Securities and Exchange Commission on the date hereof fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Richard F. Hobbs Name: Richard F. Hobbs Title: Senior Vice President and Chief Financial Officer Date: February 27, 2013 A signed original of this written statement required by Section 906 has been provided to Sensient Technologies Corporation and will be retained by Sensient Technologies Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
